

Exhibit 10.9
Notice of Stock Option Award Granted Under the
ANGI Homeservices Inc. 2017 Stock and Annual Incentive Plan


Award Recipient:
[NAME]
Award:
Stock options to acquire [NUMBER] shares of ANGI Homeservices Inc. common stock
at an exercise price of $[EXERCISE PRICE] per share (“Stock Options”) under the
ANGI Homeservices Inc. 2017 Stock and Annual Incentive Plan (the “2017 Plan”).
Capitalized terms used (but not defined) in this Award Notice shall have the
meanings set forth in the 2017 Plan.
Award Date:
[DATE] (the “Award Date”)
Vesting Schedule:
Subject to your continued employment with ANGI Homeservices Inc. or any of its
Subsidiaries, your Stock Options shall, subject to the provisions of the 2017
Plan, [VESTING SCHEDULE].
Expiration Date:
Except as otherwise provided in the 2017 Plan or the attached Terms and
Conditions, once vested, your Stock Options will expire upon the earlier of: (i)
the 90th day following a Termination of Employment for any reason other than
death, Disability, Retirement or Cause, (ii) the one-year anniversary of a
Termination of Employment due to death, Disability or Retirement, (iii) a
Termination of Employment for Cause or (iv) the ten year anniversary of your
Award Date,
Vested Stock Options not exercised before the applicable date set forth above
will be forfeited and canceled in their entirety.
Impact of a Termination of Employment:


Except as otherwise provided in the 2017 Plan or the attached Terms and
Conditions, upon a Termination of Employment: (i) your unvested Stock Options
will be forfeited and canceled in their entirety and (ii) as described above,
you will have a limited period to exercise your vested Stock Options.
Terms and Conditions:
Your Stock Options are subject to the attached Terms and Conditions hereto and
to the 2017 Plan, which are incorporated herein by reference. Copies of these
documents are available upon request from ANGI Homeservices Inc. Human Resources
Department.
Without a complete review of these documents, you will not have a full
understanding of all the material terms of your Stock Options.





1



--------------------------------------------------------------------------------






Terms and Conditions for Stock Option Awards Granted Under the
ANGI Homeservices Inc.2017 Stock and Annual Incentive Plan
Overview
These Terms and Conditions apply to the grant to you by ANGI Homeservices Inc.
(“ANGI” or the “Company”) pursuant to Section 5 of the ANGI Homeservices Inc.
2017 Stock and Annual Incentive Plan (the “2017 Plan”) of the right and option
(the “Stock Options”) to purchase the number of shares of common stock of the
Company, par value $0.001 per share (the “Common Stock”), set forth in your
award notice (the “Award Notice,” and together with these Terms and Conditions,
the “Award Agreement”) at the exercise price per share set forth in the Award
Notice. The Stock Options shall be Non-qualified Options. Unless earlier
terminated pursuant to the terms of your Award Agreement or the 2017 Plan, the
Stock Options shall expire on the ten year anniversary of your Award Date (the
“Expiration Date”).
ALL CAPITALIZED TERMS USED HEREIN, TO THE EXTENT NOT DEFINED, SHALL HAVE THE
MEANINNGS SET FORTH IN TEH 2017 PLAN.
Continuous Service
In order for your Stock Options to vest, you must be continuously employed by
ANGI or any of its Subsidiaries during the Restriction Period (as defined
below). Nothing in this Award Agreement or the 2017 Plan shall confer upon you
any right to continue in the employ or service of ANGI or any of its
Subsidiaries or interfere in any way with their rights to terminate your
employment or service at any time.
Vesting
Subject to this Award Agreement and the 2017 Plan, your Stock Options shall vest
and become exercisable (such period prior to vesting is the “Restriction
Period”) as specified in your Award Notice.
Termination of Employment
Except as provided in this Award Agreement or the 2017 Plan, upon any
Termination of Employment with ANGI or any of its Subsidiaries during the
Restriction Period for any reason (including, for the avoidance of doubt, due to
your death or Disability), any and all of your unvested Stock Options will be
forfeited and canceled in their entirety effective immediately upon such event.
Except as set forth below, upon a Termination of Employment, that portion of the
Stock Options, if any, which is exercisable at the time of such Termination of
Employment may be exercised prior to the first to occur of: (a) the 90th day
after such Termination of Employment or (b) the Expiration Date and will
thereafter be forfeited and canceled.
If your employment is terminated for Cause or if you resign in anticipation of
being terminated for Cause, then all of your unvested Stock Options shall be
forfeited and canceled in their entirety. In addition, if following any
termination of your employment for any reason, ANGI becomes aware that during
the two (2) years prior to such termination of employment there was an event or
circumstance that: (i) constituted fraud (financial or otherwise) or (ii) would
have been grounds for termination for Cause that caused or is reasonably likely
to cause meaningful damage (economic, reputational or otherwise) to ANGI and/or
any of its Affiliates (the “Underlying Event”), then: (a) all of your Stock
Options (whether or not vested) shall be


2



--------------------------------------------------------------------------------




forfeited and canceled in their entirety and (b) if any portion of your Stock
Options were exercised after the Underlying Event, then ANGI shall be entitled
to recover from you at any time within two (2) years after such exercise(s), and
you shall pay over to ANGI, any gain realized as a result of such exercise(s).
This remedy shall be without prejudice to, or waiver of, any other remedies
ANGI, Subsidiaries and/or Affiliates may have in such event.
If your employment is terminated due to your death, that portion of the Stock
Options, if any, which is exercisable at the time of death may be exercised by
your estate or by a person who acquired the right to exercise such Stock Options
by bequest or inheritance or otherwise by reason of your death at any time prior
to the first to occur of: (a) the first anniversary of the date of your death or
(b) the Expiration Date and will thereafter be forfeited and canceled. If your
employment is terminated due to your Disability or Retirement, that portion of
the Stock Options, if any, which is exercisable at the time of such termination
may be exercised by you or your guardian or legal representative at any time
prior to the first to occur of: (a) the first anniversary of such termination or
(b) the Expiration Date and will thereafter be forfeited and canceled.
Method of Exercise of the Stock Options and Payment of the Exercise Price
The portion of your Stock Options that is vested may be exercised by delivering
to the Company or the agent selected by ANGI to administer the 2017 Plan (the
“Agent”) a written (including by way of electronic means) notice stating the
number of whole shares to be purchased pursuant to this Award Agreement,
accompanied by payment of the full purchase price of the shares of Common Stock
to be purchased. Your Stock Options may not be exercised at any one time as to
fewer than 100 shares (or such number of shares as to which the Stock Options
are then exercisable if less than 100).
The exercise price of the Stock Options shall be paid: (i) in cash, by certified
check or bank draft payable to the order of the Company or by way of such other
instrument as the Company may accept from time to time; (ii) by exchange of
shares of unrestricted Common Stock already owned by you and having an aggregate
Fair Market Value equal to the aggregate purchase price (which amount shall be
equal to the product of the exercise price multiplied by the number of shares of
Common Stock in respect of which the Stock Options are being exercised);
provided, that you represent and warrant to the Company that you hold the shares
of Common Stock free and clear of liens and encumbrances; (iii) by delivering,
along with a properly executed exercise notice to the Company, a copy of
irrevocable instructions to a broker to deliver promptly to the Company the
aggregate exercise price and the amount of any applicable federal, state, local
and/or foreign withholding taxes required to be withheld by the Company;
provided, that such exercise must be implemented solely under a program or
arrangement established and approved by the Company with a brokerage firm
selected by the Company; or (iv) by any other procedure approved by the
Committee, or by a combination of the foregoing.
Taxes and Withholding
No later than the date as of which an amount in respect of the Stock Options
first becomes includible in your gross income for federal, state, local or
foreign income or employment or other tax purposes, you shall pay to the Company
or make arrangements satisfactory to the Committee regarding payment of any
federal, state, local and/or foreign taxes of any kind required by law to be
withheld with respect to such amount and the Company shall,


3



--------------------------------------------------------------------------------




to the extent permitted or required by law, have the right to deduct from any
payment of any kind otherwise due to you (either directly or indirectly through
the Agent), federal, state, local and foreign taxes of any kind required by law
to be withheld. Notwithstanding the foregoing, the Company shall be entitled to
hold the shares issuable to you upon the exercise of your Stock Options (or the
related proceeds) until the Company or the Agent has received from you: (i) a
duly executed Form W-9 or W-8, as applicable and (ii) payment for any federal,
state, local and/or foreign taxes of any kind required by law to be withheld
with respect to such Stock Options. Payment for any federal, state, local and/or
foreign taxes of any kind may be made in the same manner as payment for the
exercise price (as described above).
Adjustment in the Event of Change in Stock; Change in Control
Adjustment in the Event of Change in Stock. In the event of a stock dividend,
stock split, reverse stock split, reorganization, share combination,
recapitalization or similar event affecting the capital structure of ANGI, or a
Disaffiliation, separation or spinoff, in each case, without consideration, or
other extraordinary dividend of cash or other property (each, a “Share Change”),
the Committee or the Board shall, in its sole discretion, make such
substitutions or adjustments as it deems appropriate and equitable to the number
of your Stock Options and the number and kind of Shares or other securities
underlying such Stock Options. In the event of a merger, consolidation,
acquisition of property or shares, stock rights offering, liquidation,
disposition for consideration of ANGI’s direct or indirect ownership of a
Subsidiary or Affiliate (including by reason of a Disaffiliation) or similar
event affecting ANGI or any of its Subsidiaries (each, a “Corporate
Transaction”), the Committee or the Board may, in its sole discretion, make such
substitutions or adjustments as it deems appropriate and equitable to the number
of your Stock Options and the number and kind of Shares or other securities
underlying such Stock Options. The determination of the Committee regarding any
such adjustments will be final and conclusive and need not be the same for all
holders of Stock Options.
Change in Control. The vesting of your Stock Options will not be accelerated
upon a Change in Control of ANGI. However, in the event that you cease to be
employed by ANGI or its Subsidiaries during the two (2) year period following a
Change in Control of ANGI as a result of a termination of your employment
without Cause or your resignation for Good Reason, then all then unvested Stock
Options shall vest in one lump sum installment as of the date of such event. In
addition, following a Termination of Employment under these circumstances, your
Stock Options may be exercised through the later of: (i) the last date on which
the Stock Options would be exercisable in the absence of a Change in Control and
(ii) the earlier of: (A) the first anniversary of the Change in Control and (B)
the Expiration Date and will thereafter be forfeited and canceled.


The Disaffiliation of the business or Subsidiary of ANGI that employs you or for
which you are performing services at the time of such Disaffiliation shall be
considered a Termination of Employment (not a Change in Control of ANGI) and
shall be governed by the applicable provisions of the 2017 and the applicable
provisions of this Award Agreement; provided, however, that the Committee or the
Board may deem it appropriate to make an equitable adjustment to the number of
your Stock Options and the number and kind of Shares or other securities
underlying such Stock Options in such case.






4



--------------------------------------------------------------------------------






Non-Transferability of Stock Options
Your Stock Options are non-transferable (including by way of sale, assignment,
exchange, encumbrance, pledge, hedge or otherwise), other than by will or the
laws of descent and distribution or pursuant to a qualified domestic relations
order.
No Rights as a Stockholder
Neither you nor any transferee of your Stock Options shall have rights as a
stockholder (including the right to vote the shares underlying your Stock
Options and the right to receive dividends) with respect to any shares covered
by such Stock Options until you or your transferee: (i) has given written notice
of exercise, (ii) if requested, has given the representation described in
Section 14(a) of the 2017 Plan and (iii) has paid in full for the shares
issuable upon exercise.
Payment of Transfer Taxes, Fees and Other Expenses
The Company agrees to pay any and all original issue taxes and stock transfer
taxes that may be imposed on the issuance of shares acquired pursuant to
exercise of your Stock Options, together with any and all other fees and
expenses necessarily incurred by the Company in
connection therewith. Notwithstanding the foregoing, you shall be solely
responsible for any other taxes (including, without limitation, federal, state,
local or foreign income taxes, social security, Medicare and/or other similar
taxes and/or estate or excise taxes) that may be payable as a result of your
participation in the 2017 Plan or as a result of the exercise of your Stock
Options and/or the sale, disposition or transfer of any shares of Common Stock
acquired upon the exercise of your Stock Options.
Other Restrictions
The exercise of your Stock Options shall be subject to the requirement that, if
at any time the Committee shall determine that: (i) the listing, registration or
qualification of the shares of Common Stock subject or related thereto upon any
securities exchange or under any state or federal law and/or (ii) the consent or
approval of any government regulatory body, is necessary or desirable as a
condition of, or in connection with, such exercise or the delivery or purchase
of shares pursuant thereto, then in any such event, the exercise shall not be
effective unless such listing, registration, qualification, consent and/or
approval shall have been effected or obtained free of any conditions not
acceptable to the Committee.
Conflicts and Interpretation
In the event of any conflict between these Terms and Conditions and the 2017
Plan, the 2017 Plan shall control; provided, however, that any action or
provision that is permissive under the terms of the 2017 Plan and required under
these Terms and Conditions, shall not be deemed a conflict and these Terms and
Conditions shall control. In the event of any ambiguity in these Terms and
Conditions, or any matters as to which these Terms and Conditions are silent,
the 2017 Plan shall govern, including (without limitation) the provisions
thereof pursuant to which the Committee has the power, among others, to: (i)
interpret the 2017 Plan, (ii) prescribe, amend and rescind rules and regulations
relating to the 2017 Plan and (iii) make all other determinations deemed
necessary or advisable for the administration of the 2017 Plan. In the event of:
(i) any conflict between your Award Notice (or any other information given to
you directly or indirectly through the Agent (including information posted on
the stock plan administration database maintained by the Agent)) and ANGI’s
books and records or (ii) ambiguity in the Award Notice


5



--------------------------------------------------------------------------------




(or any other information given to you directly or indirectly through the Agent
(including information posted on the stock plan administration database
maintained by the Agent)), ANGI’s books and records shall control.
Amendment
ANGI may modify, amend or waive the terms of your Stock Options, prospectively
or retroactively, but no such modification, amendment or waiver shall materially
impair your rights without your consent, except as required by applicable law,
NASDAQ or stock exchange rules, tax rules or accounting rules.
Data Protection
The acceptance of your Stock Options constitutes your authorization of the
release from time to time to ANGI, its Subsidiaries and/or Affiliates and to the
Agent (together, the “Relevant Companies”) of any and all personal or
professional data that is necessary or desirable for the administration of your
Stock Options and/or the 2017 Plan (the “Relevant Information”). Without
limiting the above, this authorization permits your employing company to
collect, process, register and transfer to the Relevant Companies all Relevant
Information (including any professional and personal data that may be useful or
necessary for the purposes of the administration of your Stock Options and/or
the 2017 Plan and/or to implement or structure any further grants of equity
awards (if any)). The acceptance of your Stock Options also constitutes your
authorization of the transfer of the Relevant Information to any jurisdiction in
which ANGI, your employing company or the Agent considers appropriate. You shall
have access to, and the right to change, the Relevant Information, which will
only be used in accordance with applicable law.


6

